               Case 20-10343-LSS           Doc 460      Filed 04/20/20      Page 1 of 1


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

 In re:                                     )        Chapter 11
 BOY SCOUTS OF AMERICA AND                  )        Case No.: 20-10343 (LSS)
 DELAWARE BSA, LLC,                         )        (Joint Administration Requested)
                  Debtors.                  )

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 9010-1 of the Local Rules of Practice and Procedure for the United States
Bankruptcy Court for the District of Delaware and the attached certification, the undersigned counsel
hereby moves for admission pro hac vice of Kim V. Marrkand to represent Liberty Mutual Insurance
Company in the above-captioned cases.
                                              SEITZ, VAN OGTROP & GREEN, P.A.

                                                /s/ R. Karl Hill
                                                R. Karl Hill (Del. Bar No. 2747)
                                                222 Delaware Avenue, Suite 1500
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 888-0600
                                                Email: khill@svglaw.com

            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the bar of the Commonwealth of
Massachusetts and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar with
this Court’s Local Rules and with the revised Standing Order for District Court Fund effective
September 1, 2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of the
Court for the District Court.
                                                /s/ Kim V. Marrkand
                                                Kim V. Marrkand, Esq.
                                                MINTZ, LEVIN, COHN, FERRIS,
                                                GLOVSKY AND POPEO, P.C.
                                                One Financial Center
                                                Boston, MA 02111
                                                Telephone: (617) 542-6000
                                                Email: kmarrkand@mintz.com

                                  ORDER GRANTING MOTION

IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
